Title: 20th.
From: Adams, John Quincy
To: 


       At nine this morning we left Plymouth, and proceeded with Sever, and Warren, to Kingston. They had been up the whole night, and we were upon the run, the greatest part of the two last nights; we were consequently very much worn out and fatigued. Just as we arrived at Mr. Sever’s in Kingston, we found the President and his Lady, going from there. We rambled about before and after dinner: and finally kept ourselves awake, with backgammon and whist till 9 o’clock, after which we retired to bed.
      